Citation Nr: 1760181	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-09 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a heart condition.

3. Entitlement to a disability rating in excess of 50 percent prior to February 23, 2012, and to a rating in excess of 70 percent from February 23, 2012, to April 27, 2015, for posttraumatic stress disorder (PTSD).

4. Entitlement to a total disability rating due to individual unemployability (TDIU), prior to February 23, 2012.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to April 1973 with additional reserve service thereafter.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In July 2010, the RO issued a decision granting service connection for PTSD and assigned an initial disability rating of 30 percent effective October 29, 2009, and denying service connection for hypertension.  In November 2010, the RO issued a decision denying service-connection for a heart condition.  In May 2013, the RO issued a decision granting a disability rating of 50 percent effective October 29, 2009, and a 70 percent rating effective February 23, 2012, for PTSD.  Finally, in October 2015, the RO issued a rating decision that granted a 100 percent disability rating for PTSD effective April 27, 2015.  The period after April 27, 2015, when the PTSD is rated totally disabling, is not in dispute and not addressed further herein.

The Veteran has also expressly argued that his PTSD condition has rendered him unemployable.  Consequently, that issue has been added to the issues listed on the title page.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, as will be discussed in greater detail below, the Veteran is already assigned a 100 percent disability rating for his PTSD from April 27, 2015, and this decision awards an effective date of February 10, 2012, for the 100 percent disability rating.  The Board recognizes that the grant of a 100 percent rating for a single service-connected disability does not necessarily negate a claim for TDIU from that date, if there are other disabilities upon which a TDIU rating may be based.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010).  In this case, the Veteran's only other service-connected disability is his diabetes mellitus, Type II, which he has not asserted (nor does the record reflect) affects his employability.  Therefore, the issue of entitlement to TDIU is limited to that portion of the appeal where he has not been assigned a 100 percent disability rating for his PTSD (i.e., prior to February 10, 2012).  

During the course of the Veteran's appeal, the Veteran requested hearings in front of both the Decision Review Officer (DRO) at the RO level and a Veterans Law Judge.  Instead of a DRO hearing, the Veteran participated in a conference with the DRO in May 2013 that was subsequently memorialized in a document associated with the claims file.  The Veteran did not appear for his October 2017 hearing before a VLJ, and the record does not reflect that good cause was shown for the Veteran's failure to attend.  Consequently, the Board will proceed as if the Veteran's request for a hearing was withdrawn.  38 U.S.C. § 7107 (2012); 38 C.F.R. § 20.704(d) (2017).

The issue of service connection for a heart condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. It is reasonably shown by the record that the Veteran's hypertension had its onset during service.

2. Prior to February 10, 2012, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas of life was not shown.

3. From February 10, 2012, to April 27, 2015, the Veteran's PTSD resulted in total occupational and social impairment.

4. Prior to February 10, 2012, the Veteran's service-connected disabilities did not preclude him from securing or following a substantially gainful employment.
CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension are met.  38 U.S.C. §§ U.S.C. 1110, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.307, 3.309 (2017).

2. The criteria for a rating in excess of 50 percent for PTSD are not met prior to February 10, 2012.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.126, 4.130, Diagnostic Codes 9411 (2017).

3. The criteria for a 100 percent disability rating for PTSD are met beginning February 10, 2012, to April 27, 2015.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.126, 4.130, Diagnostic Codes 9411 (2017).

4. The criteria for the assignment of a TDIU prior to February 10, 2012, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  Here, required notice was provided by letters in November 2009 and May 2010, and additional notice was later provided by letter in March 2015.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's claims, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, reserve treatment records, Social Security Administration (SSA) records, and VA treatment records have been associated with the claims file.  Where the Veteran has advised VA of the existence of non-VA treatment records and authorized VA to obtain them, VA has either obtained them or made the required efforts to do so.

The Veteran was also provided with VA examinations and opinions in September and December 2013 regarding his hypertension condition and with VA examinations in July 2010 and July 2012 regarding his PTSD.  Neither the Veteran nor his representative has raised any issues with the adequacy of these examinations or resulting opinions.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

A. Service Connection

Service connection may be established for a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Certain chronic diseases, such as hypertension, are subject to presumptive service connection if they manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time of service.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, the Veteran's post-service treatment records from his time in the reserves, non-VA treatment records, VA treatment records, and VA examinations document a longstanding diagnosis of hypertension dating back to at least the early 1990s.  

In September 2013, a VA examiner opined that it was at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset during active service and pointed to a long standing pattern of high blood pressure readings beginning in May 1971 (while the Veteran was in service) and continuing into his period of reserve service where he was ultimately diagnosed with and began treatment for hypertension.

Apparently understanding the September 2013 VA examiner's opinion to be based only on readings taken during the Veteran's reserve service, the RO sought an additional opinion regarding whether the Veteran's hypertension was caused or aggravated by the Veteran's service-connected PTSD.  The December 2013 examiner reviewed the record and explained that it was less likely than not (less than 50 percent probability) that the Veteran's hypertension was caused or aggravated by the Veteran's PTSD.  This examiner explained that although "it is recognized that emotional upset can transiently cause an elevation in blood pressure, there is no consensus medical opinion that PTSD causes or permanently aggravates hypertension beyond its natural history."  The September 2013 VA medical opinion does not address the question of whether the Veteran's claimed hypertension is directly related to his service.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence of record reasonably shows that the Veteran's hypertension had its onset in-service based on the September 2013 VA examiner's discussion of the Veteran's history of high blood pressure and opinion as to its onset.  Consequently, the Board finds that service-connection for hypertension is established.  Hickson, 12 Vet. App. 247; 38 C.F.R. § 3.303(d).

B. Increased Rating for PTSD

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4. Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  "Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of a matter.  VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's PTSD is rated 50 percent disabling from the date of his initial claim of service connection on October 29, 2009, to February 23, 2012; rated 70 percent disabling from February 23, 2012, to April 27, 2015; and rated 100 percent disabling from April 27, 2015.  As previously noted, the term from April 27, 2015, represents a complete grant of the benefits claimed by the Veteran and the rating for that period is not in dispute.  PTSD, like all psychiatric disorders, is rated under the same General Rating for Mental Disorders.  38 C.F.R. § 4.130.

Mental disorders are evaluated as 50 percent disabling when they cause occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned where a mental disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed in the various levels of rating criteria in § 4.130 are non-exhaustive, meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vasquez-Claudio v. Shinskei, 713 F.3d 112, 115 (Fed. Cir. 2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, the symptoms listed at the various levels of rating criteria in § 4.130 are deemed by VA to be representative of the corresponding levels of occupational and social deficiency. Bankhead v. Shulkin, 29 Vet. App. 10, 18-19 (2017).  Thus, the fact that a claimant has a symptom listed in one evaluation level without an analogue at lower evaluation levels indicates that the presence of that symptom alone may be cause for finding that the claimant's condition meets that particular level of disability.  Id. at 19.

In July 2009, a few months prior to the Veteran's filing of a claim of service connection for PTSD, the Veteran sought treatment from VA for his PTSD and reported difficulty sleeping, waking up frequently, being depressed 7 days a week, low energy, feeling unfocused, difficulty concentrating, and difficulty with short term memory.

A few months after filing his claim, in an April 2010 VA treatment visit, the Veteran reported feeling depressed 7 days a week, sleeping poorly, low energy, difficulty concentrating, trouble with short term memory, overeating, chronic irritability, an increased startle reflex, and hypervigilance.
The Veteran was evaluated at a VA examination in July 2010.  At this examination the Veteran reported chronic sleep difficulties, nightmares, frequent nightmares, fatigue, and low energy.  The Veteran reported irritability with some physical altercations in the past, but stated he was mellower during the time period proximate to the examination than he had been.  The Veteran reported being socially isolated.  He explained that sometimes while driving on back roads he would feel like he was back in Vietnam.  However, the Veteran was able to avoid this situation by remaining on major roads.  The Veteran also reported feelings of guilt, experiencing physiological reactions when thinking of Vietnam, and avoiding discussion of Vietnam.  He reported difficulty concentrating, a decrease in his short term memory, hypervigilance, an exaggerated startle reflex, and a constant feeling of depression.  Nevertheless, the Veteran reported being capable of completing normal daily activities, and stated that he had not worked in two years because the contracts he had worked on had run out.

The record reflects that the Veteran began working again at some point, because his subsequent VA treatment records document that the Veteran had difficulty with his employer accommodating his treatment for his heart condition, and he reported during a January 2011 VA treatment visit that he was terminated from his work.  He subsequently applied for SSA benefits and was determined to be disabled effective February 2011 due to his heart condition, and not his mental health condition.

During VA treatment visits in July 2011, the Veteran recounted an incident from the past, years before the appeal period, where he assaulted another driver which resulted in contact with law enforcement and a criminal charge that was eventually dropped.  The Veteran reported being angry, having nightly nightmares, flashbacks a few times a week, and feeling wired and anxious.  In September 2011, the Veteran reported significant problems with sleep, nightmares, flashbacks a few times a week, and feeling wired and anxious frequently, anger problems, and irritability.

VA treatment records from February 2012 reflect that the Veteran reported poor sleep, nightly nightmares, flashbacks, frequently feeling wired, anxiety, anger, and irritability.  On February 10, 2012, in particular, the Veteran reported his multiple attempts to deactivate the airbag in his vehicle with the intent to have an intentional wreck to harm or kill himself.

At a June 2012 VA examination, the Veteran reported poor sleep, being unhappy, and anger problems.

At the July 2012 VA examination, the Veteran reported increasing nightmares, disrupted sleep, and daytime fatigue.  The Veteran acknowledged that his anger had escalated to violence, though the specific event he recounted appears to have been the same traffic incident previously recounted.  The Veteran also reported daily flashbacks or re-experiencing trauma, nightmares and distressing dreams approximately every other night, intense psychological distress and physiological reactions, avoiding stimuli similar to his traumatic event (like news programs), social isolation, crying when he realized another day is starting, a foreshortened sense of future, hypervigilance, an exaggerated startle reflex, anhedonia, excessive guilt, and a lack of libido.  The examiner noted symptoms of depressed mood, anxiety, panic attacks (weekly or less often), chronic sleep impairment, impaired judgment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work-like setting, an inability to establish and maintain effective relationships, suicidal ideation, and  impaired impulse control such as unprovoked irritability with periods of violence. Overall, the examiner assessed the Veteran as having occupational and social impairment with deficiencies in most areas.  The Veteran himself stated that his PTSD symptoms were causing significant conflict within his family.  He reported that he was not working because his contracts had ended.  The Veteran denied any formal work performance issues at his last job, but acknowledged there had been some conflict with coworkers.  Nevertheless, he also expressed that he had enjoyed his last job and had felt like a father figure to younger service members on the base where he had worked.

A separate VA treatment note from July 2012 contained a further assessment of the Veteran noting depressed mood and anger problems.  The provider noted that the Veteran denied suicidal ideation at the time of examination, but admitted to bouts of suicidal ideation that become intense while he is driving.  The provider noted that the Veteran denied "intense" suicidal ideation, expressed feeling tired and a strong apathy for life, but denied an actual intent to kill himself.  The provider nevertheless stated that the Veteran's suicidal ideation was increasing in frequency and escalating, and noted that the Veteran had associates who had recently committed the act.  The psychologist indicated that the Veteran was a moderate to high risk for suicide.

An October 2012 VA treatment note records that the Veteran was experiencing anger, flashbacks a few times a week, and depressed mood.  The psychologist stated that the Veteran, "at this level of illness" would be "unable to maintain competitive employment."

April 2013 VA treatment notes document the Veteran's anger, poor sleep, daytime sleeping pattern, disturbing dreams, low energy, fatigue, decreased concentration, decreased short term memory, guilty ruminations about Vietnam, anhedonia, flashbacks, intrusive memories, hypervigilance, and seeing a dark form a few times at night.

May 2013 VA treatment notes document the Veteran's depressed mood, aggravation, erratic sleep, decreased energy, falling asleep while driving, anhedonia, lack of interest in hobbies, lack of friends, fleeting suicidal ideation (while driving along a cliff), nightmares 2-3 times per week, flashbacks, frequent intrusive memories and thoughts, constant hypervigilance, and increased startle response.

Also in May 2013, the Veteran's VA provider provided a letter regarding the Veteran's mental health condition.  This letter verified the Veteran's mental health treatment, recited many of the symptoms that the Veteran had manifested throughout his recent treatment experiences, and recited the opinion previously given in October 2012 that the Veteran would be unable to maintain competitive employment at the level of illness he was experiencing.

September 2013 VA records document that the Veteran experienced symptoms including sadness, anxious mood, disturbed sleep, constantly checking his doors and locks, and slightly increased rate of speech.

November 2014 VA treatment records reported that the Veteran was experiencing a "down mood," disturbed sleep, feelings of guilt, negativity, hopelessness, anhedonia.  The Veteran was growing increasingly more depressed with suicidal ideation, increased agitation and family strife.

VA treatment records in January 2015 reported that the Veteran had been advised by the human resource office of at least once company where he sought to work that he would be less likely to be hired given his diagnosis of PTSD.  He reported a fleeting violent thought that frightened him.  The Veteran appeared upset and angry.  He reported nightmares, flashbacks, intrusive memories and thoughts, hypervigilance, an increased startle response, and continued avoidance behaviors.

VA treatment records for the remainder of the period of 2015 prior to the Veteran receiving a 100 percent disability rating for his PTSD condition in April 2015, document similar symptoms: a low mood, depression, feelings of guilt, negativity, hopelessness, anhedonia, a decreased range of affect, pressured speech, anxiousness, irritability, poor sleep, nightmares, and fatigue.  The provider noted that the Veteran was unshaven, somewhat disheveled, and wearing clothing that was inconsistent with the season.

The Veteran also provided a written statement in March 2015 that despite his illness, he had continued to seek employment, but could not find work due to his PTSD diagnosis.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence of record reasonably establishes that the Veteran's PTSD symptoms met the criteria for a 100 percent evaluation beginning February 10, 2012 (date of VA treatment) to April 27, 2015 (the date the Veteran has already been assigned a 100 percent disability rating for his PTSD).  On February 10, 2012, the Veteran began to report not only suicidal ideation, but he also began to take affirmative steps to harm or kill himself, making multiple attempts to disconnect the airbag in his vehicle.  From that date on, the Veteran's VA treatment records document an increased struggle with suicidal ideation, assessments of his PTSD by VA providers that indicate higher risks of self-harm, or symptoms so severe that VA providers indicated he would be unable to maintain competitive employment.  The Board finds that these opinions from VA providers are reasonably read as documenting a total occupational impairment.  This evidence, along with the July 2012 VA examination report and treatment records documenting that he was becoming further socially isolated and experiencing significant family strife, indicates to the Board that the Veteran had reached a level of both total occupational and social impairment.  38 C.F.R. § 4.130.

Prior to February 10, 2012, the Board finds that the evidence of record does not meet the criteria to establish a disability rating in excess of 50 percent disabling for the Veteran's PTSD condition.  While the Veteran reported symptoms that affected both his work and personal life, the Board notes that the Veteran's assessment of himself in July 2010 was that he was still capable of completing his ordinary daily activities.  While the Veteran reported being out of work, the Veteran did not attribute being out of work to his PTSD but to the end of his most recent contracts.  This assessment of himself proved to be at least somewhat accurate as the record indicates that he was working again (and had been for an indeterminate amount of time) in January 2011 when he was terminated secondary to his heart condition (which is not service-connected).  Moreover, the Veteran did not manifest the types of symptoms that are indicative of a 70 percent rating or higher that would manifest later in the course of his illness.  The Veteran's records prior to February 2012 do not contain suicidal ideation; obsessional rituals; intermittently illogical, obscure, or irrelevant speech; or near-continuous panic.  The Veteran did discuss feeling depressed daily, but the record does not document that the Veteran's depression affected his ability to function independently, appropriately, and effectively.  The Board reaches this conclusion based on the fact that the Veteran was able to obtain new employment during this period, and that the record reflects that it appeared to be his heart condition that affected his work rather than his mental health condition.  The record also reflects that the Veteran was irritable during this period, but does not reflect unprovoked anger or periods of violence; spatial disorientation; or neglect of his personal appearance and hygiene.  Overall, the Board finds that the Veteran's PTSD symptoms were most closely approximated by the 50 percent rating prior to February 10, 2012, for the reasons described.

In reaching this decision, the Board has considered the benefit of the doubt.  However, the evidence of record weighs against a finding of a disability rating in excess of 50 percent prior to February 10, 2012.  Consequently, the benefit of the doubt cannot be applied to grant the Veteran's claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. TDIU prior to February 10, 2012

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "Marginal employment shall not be considered substantially gainful employment."

The regulatory scheme allows for an award of a TDIU when, due to service-connected disabilities, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  For the purposes of finding one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology, affecting one or both lower extremities or affecting a single body system will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2017).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b) (2017); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

As previously noted, from February 10, 2012, the Veteran is assigned a 100 percent disability rating for his PTSD.  His only other service-connected disability from February 23, 2012, is diabetes mellitus, Type II, which was awarded effective April 16, 2013.  The Veteran does not contend, and the record does not reflect, that he is unable to secure or follow a substantially gainful employment as a result of his diabetes mellitus, Type II.  Accordingly, the concerns of the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008), are not for consideration for this period of time.  

Prior to February 10, 2012, the Veteran's only service-connected disability was PTSD, rated 50 percent disabling.  Therefore, at no time prior to February 10, 2012, did the Veteran meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  As such, the Board will consider whether referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted.

Following a review of the evidence of record, the Board finds that referral of the TDIU claim to the Director of VA Compensation Service for extraschedular consideration is not warranted.  In particular, although it was reported during a July 2010 VA examination that the Veteran had not worked in two years, the Veteran explained during that examination that he was not working because the contracts he had worked on had run out.  Notably, it was not his assertion that he was not working because of his PTSD.  
Thereafter, the record indicates that the Veteran became employed, as VA treatment records following the July 2010 VA examination document that the Veteran had difficulty with his employer accommodating his treatment for his heart condition.  He also reported during a January 2011 VA treatment visit that he had been terminated from his work.  

SSA records then reflect that the Veteran was determined to be disabled effective February 2011 due to his heart condition.  

After reviewing the above evidence, the Board finds that the preponderance of the evidence is against the claim for a TDIU prior to February 10, 2012.  Although there were periods prior to February 10, 2012, where the Veteran was not working, his lack of employment was not due to his PTSD, but rather to the fact that his contracts had run out.  Similarly, when the Veteran was working, his employment was impacted (and ultimately terminated) by his nonservice-connected heart condition, and not his PTSD.  The record does reflect that in October 2012, it was the opinion of the Veteran's treating psychologist that he would be "unable to maintain competitive employment" as a result of his PTSD; however, the Veteran's PTSD is already assigned a 100 percent disability rating for that time period.

To the extent the evidence of record suggests that prior to February 10, 2012, the Veteran's employability was affected by his heart condition, the Board acknowledges that he has a separate claim for service connection for that disability, which is also on appeal and addressed in the remand portion below.  However, even though the Veteran's heart condition claim is being remanded for additional development, the Board declines to defer adjudication of the TDIU claim until that claim is resolved.  Significantly, the Veteran has not filed a separate claim for TDIU, to include as due to his heart condition.  Instead, his current claim for TDIU was raised in conjunction with his claim for an increased rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes additionally that should service connection for a heart condition be granted eventually, the Veteran may file and/or raise a claim for TDIU (based on that disability) at that time.  Therefore, it cannot be said that the Veteran's claim for TDIU prior to February 10, 2012, is so inextricably intertwined with his claim for a heart condition that it requires deferment of adjudication at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (199) (explaining that two claims are inextricably intertwined where a decision on one issue could have a "significant impact" upon another).

In summary, the Board finds that prior to February 10, 2012, the Veteran was not unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD.  Accordingly, the Board declines to remand the claim for TDIU for referral to the Director, Compensation Service, for consideration of TDIU on an extraschedular basis and the claim of entitlement to a TDIU is denied.


ORDER

Service connection for hypertension is granted.

A disability rating in excess of 50 percent for PTSD is denied prior to February 10, 2012.

A 100 percent disability rating for PTSD is granted from February 10, 2012, to April 27, 2015, subject to the laws and regulations governing payment of monetary awards.

Entitlement to a TDIU is denied prior to February 10, 2012, is denied.


REMAND

The Board finds that a remand is required before an adjudication of the Veteran's heart condition claim can be accomplished.  As the decision rendered herein grants service connection for hypertension, the Board finds that the claim for service connection for a heart condition should be remanded for an opinion as to whether the Veteran's heart condition was caused or aggravated by his hypertension.


Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any updated/outstanding VA treatment records that are not already associated with the claims file that are relevant to the Veteran's claim for service connection for a heart condition.

2. Provide the Veteran's claims file, to include this remand, to an appropriate VA examiner to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart condition was caused or aggravated by his hypertension.  The examiner should provide a complete rationale for the opinion requested and should cite to the medical and competent lay evidence of record.  If the examiner determines that the opinion requested cannot be provided without an additional examination, the Veteran should be scheduled for an appropriate examination.  If, after consideration of all pertinent factors, it remains that any of the opinions sought cannot be given without resort to speculation, it should be so stated and the examiner must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3. After the development described in the preceding paragraphs has been completed, undertake any additional development that may be indicated as a result.  Then, readjudicate the remaining claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a responsive supplemental statement of the case and the requisite time to respond.  Once that is complete, if the claims file is otherwise in order, return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


